Case: 16-20789      Document: 00513950619         Page: 1    Date Filed: 04/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-20789                                FILED
                                  Summary Calendar                          April 12, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
FELICIA N. JONES,

              Plaintiff - Appellant

v.

UNITED STATES POSTAL SERVICE,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2067


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The court has considered appellant’s challenge to the dismissal of her
complaints by the district court. According to the following discussion, we
AFFIRM.
                                   BACKGROUND
       In her original complaint, Jones simply states that she is suing the
United States Postal Service (USPS) for compensatory damages “on the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-20789       Document: 00513950619          Page: 2     Date Filed: 04/12/2017



                                       No. 16-20789
following grounds,” and then lists an assortment of statutes, rules, and
Constitutional provisions lacking logical relation. 1 Aside from this patchwork
list, Jones’s complaint is otherwise naked. It is completely void of factual
assertions and provides no information concerning the USPS conduct she is
seeking relief from or why she is entitled to that relief. Further, the complaint
fails to state a legally cognizable claim at all. Regardless of the absence of
factual support, it is impossible to determine what law Jones is alleging was
violated by the USPS.
       Jones’s amended complaint appears to shed some light on the series of
events that may form the basis of her claim.                  Attached to the amended
complaint was a December 2014 letter from the USPS. The letter was sent to
provide notice that the USPS computer systems had been hacked and that
Jones’s personal information may have been part of the compromised data. 2 It
concluded with an apology and a statement that “the Postal Service is
committed to taking steps to strengthen the security of our systems and
provide you with the resources you need as a result of this incident.”
       Also attached to the amended complaint was a United States Equal
Employment Opportunity Commission (EEOC) letter from March 2016. Jones
had previously filed a complaint with the EEOC in June 2015 relating to the
USPS letter, asserting that the USPS intentionally allowed the theft of her


       1 The statutes, rules, and other provisions listed by Jones were: “42 U.S.C § 1983 [Civil
Action for Depravation of Rights]; 42 U.S.C. § 1988 [Proceedings in Vindication of Civil
Rights]; U.S. Const. amend. IV; U.S. Const. amend. X; 28 U.S.C. § 1331 [Federal Question];
28 U.S.C. § 1343(c) [Civil Rights and Elective Franchise]; 28 U.S.C. § 1367 [Supplemental
Jurisdiction]; U.S. Const. Art. III; 28 U.S.C. § 1391(b) [General Venue]; Uniformed Services
Employment and Reemployment Rights Act (USERRA); 5th Cir. R. 27 [Motions]; Tex. Civ.
Prac. & Rem. Code § 37.002 [Uniform Declaratory Judgments Act]; Fed. R. Civ. P. 69
[Execution]; 18 U.S.C. § 3174 [Judicial Emergency and Implementation].”

       2Jones was previously employed at a USPS facility in Houston, TX, but stopped
working there in 1999.

                                               2
     Case: 16-20789      Document: 00513950619         Page: 3    Date Filed: 04/12/2017



                                      No. 16-20789
identity in retaliation for a prior EEOC claim in 1993. The EEOC dismissed
Jones’s complaint for failure to state a claim under 29 C.F.R. § 1614.107(a)(1),
and that dismissal was affirmed in an administrative appeal. The EEOC also
denied Jones’s request for reconsideration and granted her the right to file a
civil action in district court within 90 days.
       Unfortunately, any clarity provided by the letters appended to Jones’s
amended complaint is blurred by the complaint itself. The amended complaint
is filed on an “Employment Discrimination Complaint” form, but again lacks
any legal or factual allegations.
       Based on the entries on the form, it appears Jones is alleging that the
USPS discriminated against her on the basis of her race and gender by failing
to promote her at some point in time. In the section titled “[w]hen and how the
defendant has discriminated against the plaintiff”—where she should have
provided the facts she believes entitle her to relief—Jones listed more statutes
and regulations with no (or only a tangential) relation to an employment
discrimination claim. 3 The amended complaint is also the first time Jones
discloses her sought after relief: $500 billion.
       Jones also filed an additional complaint that changes her theory of
recovery entirely. The document is titled “Complaint for a Civil Case Alleging
Breach of Contract” and lists the U.S. Attorney General and the U.S.
Attorney’s Office as additional defendants. Like the prior complaints, this
pleading also lacks any factual allegations. The “Statement of Claim” section
is blank, except for a paragraph that lists the elements for what appears to be
a tortious interference with contract claim. No facts are offered to show the




       3For example, Jones lists “Perjury” and “Whistleblower Protection” as two of the ways
she was discriminated against.

                                             3
    Case: 16-20789     Document: 00513950619      Page: 4    Date Filed: 04/12/2017



                                  No. 16-20789
subject of any alleged contract, when it was entered into, or how it was
breached.
      The complaint takes an even more curious turn in the “Relief” section,
where Jones lists things like “F.B.I. involvement in this investigation” and “dog
attack prior” as reasons why she is entitled to monetary relief on her contract
claim. While the legal basis of the additional complaint—breach of contract—
is much more clear, it still suffers from the same affliction as those before it—
it is completely devoid of any factual support.
      The district court dismissed Jones’s case for failing to state a claim. Fed.
R. Civ. Pro. 12(b)(6). Judge Hughes noted that “the court could not discern a
timely legal theory in Jones’s original, amended, or additional complaint
against the [USPS].”      The court also denied Jones’s motion for default
judgment, because the USPS was never served and its absence from the
proceedings was not grounds for default.
                                   ANALYSIS
      For a complaint to be valid, it must contain a “short and plain statement
of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. Pro.
8(a)(2). The purpose of a complaint is to provide notice to the defendant of
what the claim is and the “grounds upon which it rests.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964–65, (2007) (quoting Conley
v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 103, (1957)). While this standard does
not require “detailed factual allegations,” it does demand more than conclusory
statements or “threadbare recitals” of the elements of a particular cause of
action. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)
(quoting Twombly, 550 U.S. at 555, 127 S. Ct. at 1966). A complaint that
merely tenders “naked assertion[s] devoid of further factual enhancement” is
insufficient and fails to properly state a claim for relief. Iqbal, 556 U.S. at 678,


                                         4
    Case: 16-20789     Document: 00513950619      Page: 5   Date Filed: 04/12/2017



                                  No. 16-20789
129 S. Ct. at 1949 (quoting Twombly, 550 U.S. at 557, 127 S. Ct. at 1966)
(internal quotation marks omitted).
      The core objective when reviewing the sufficiency of a complaint is “to
determine whether the plaintiff has stated a legally cognizable claim that is
plausible.” Lone Star Fund V (U.S.), L.P. v. Barclays Banks PLC, 594 F.3d
383, 387 (5th Cir. 2010). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678,
129 S. Ct. at 1949.
      Jones has failed to meet the necessary requirements to properly state a
claim for relief. Her pleadings do not even rise to the level of “threadbare
recitals” of the elements of a cause of action. Jones simply lists statutes, rules,
and Constitutional provisions as the “basis” for her claim, but the cited
authorities are not topically related and provide no channeling assistance to
guide the court to her ultimate allegation(s). Additionally, even if Jones had
explicitly provided the legal theory she was pursuing, she did not provide any
supporting factual allegations. Her claim lacks facial plausibility because
there is nothing for the court to draw “reasonable inferences” on, and there is
no misconduct alleged that the USPS could be held liable for. Therefore, Jones
has failed to state a plausible, legally cognizable claim and the district court’s
dismissal on that basis was proper.
      Further, this case presents the exact situation the Court noted in
Twombly, where it recognized the significance of the pleading specificity
requirements: “[S]omething beyond the mere possibility of loss causation must
be alleged, lest a plaintiff with a largely groundless claim be allowed to take
up the time of a number of other people.” Twombly, 550 U.S. at 557–58,
127 S. Ct. at 1966 (citations omitted) (internal quotation marks omitted).
“[W]hen the allegations in a complaint, however true, could not raise a claim
                                        5
    Case: 16-20789     Document: 00513950619      Page: 6    Date Filed: 04/12/2017



                                  No. 16-20789
of entitlement to relief, this basic deficiency should . . . be exposed at the point
of minimum expenditure of time and money by the parties and the court.” Id.
(citations omitted) (internal quotation marks omitted).
      All three iterations of Jones’s complaint failed to clearly articulate the
legal and factual bases of her claim.        As a result, she has not met the
requirements of Federal Rule of Civil Procedure 8(a)(1) and has not properly
stated a claim that would entitle her to any relief. For that same reason, the
district court’s dismissal of her case for failure to state a claim was proper.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         6